Citation Nr: 1036765	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  05-23 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a disorder of the left 
upper extremity, to include as secondary to the Veteran's 
service-connected disability of right upper extremity weakness, 
status post left ischemic infarction.

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to a total rating for a period of convalescence 
for a service-connected disability or other condition subject to 
compensation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from June 1961 to May 1982.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in April 2008, September 2008 and May 2009 
for further development.  A review of the record shows that the 
RO has complied with all remand instructions by providing a 
hearing before the Board at the RO, corrective notice, providing 
VA examinations, obtaining clarification from the VA examiner who 
examined the Veteran in January 2009 and February 2009, and 
issuing the Veteran a supplemental statement of the case.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

He testified at a Board hearing at the RO in June 2008.  A 
transcript is of record.


FINDINGS OF FACT

1.  Disorder of the upper extremity was not manifested during the 
Veteran's active duty service or for many years thereafter, nor 
is disorder of the upper extremity otherwise related to such 
service or to the Veteran's service-connected right upper 
extremity weakness, status post left ischemic infarction.

2.  Sleep disorder was not manifested during the Veteran's active 
duty service or for many years thereafter, nor is sleep disorder 
otherwise related to such service.

3.  The Veteran is not shown to have a service-connected 
disability that has met the required period of convalescence 
following treatment.   


CONCLUSIONS OF LAW

1.  Disorder of the left upper extremity was not incurred in or 
aggravated by service, nor is disorder of the left upper 
extremity otherwise related to such service or to the Veteran's 
service-connected right upper extremity weakness, status post 
left ischemic infarction.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

2.  Sleep disorder was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).

3.  The criteria for the assignment of a temporary total rating 
based on need for a period of convalescence following hospital 
treatment due to a service-connected disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 4.29, 4.30 (2009).
  
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  



Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter 
dated in January 2005.  The January 2005 notification complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence.  The Board notes that the January 2005 notification 
addressed the Veteran's secondary service connection claim.    

The RO provided the appellant with additional notice in October 
2008, subsequent to the November 2004 adjudication.  The 
notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.  Like the 
January 2005 notification, the October 2008 notification 
addressed the Veteran's secondary service connection claim.  

While the October 2008 notice was not provided prior to the 
November 2004 adjudication, the claimant has had the opportunity 
to submit additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in a March 2009 and May 2010 
supplemental statement of the case, following the provision of 
notice in October 2008.  The Veteran and his representative have 
not alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

  
Duty to Assist

VA has obtained service, VA, and private treatment records; 
assisted the Veteran in obtaining evidence; and afforded the 
Veteran the opportunity to give testimony before the Board at the 
RO in June 2008.  VA has also afforded the Veteran a VA 
examination in January 2009 (for secondary service connection for 
left upper extremity), in February 2009 (for insomnia) and 
obtained a July 2009 addendum.  Although the Veteran was not 
provided a VA examination for direct service connection for left 
upper extremity, the evidence of record does not contain 
competent evidence that the Veteran sustained injuries in 
service, or that the claimed disability may be associated with 
any in-service event; thus, a medical examination is not 
necessary to decide the claim.  The Board finds that the record 
as it stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  All known and available 
records relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran and 
his representative have not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by decisions on 
the claims at this time.
    

Service Connection

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection is warranted for a disability, which is 
proximately due to, or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310.  The Court has also held that 
service connection can be granted for a disability that is 
aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment resulting 
from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 
439 (1995).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  Competency is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
credibility is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  

A veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation).   

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical 
records does not serve as an "absolute bar" to the service 
connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) 
("Board may not reject as not credible any uncorroborated 
statements merely because the contemporaneous medical evidence is 
silent as to complaints or treatment for the relevant condition 
or symptoms").  In determining whether statements submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, consistency with other 
evidence, and statements made during treatment.  Caluza v. Brown, 
7 Vet. App. 498 (1995).
   
I.  Left Upper Extremity

One of the issues before the Board is entitlement to service 
connection for a disorder of the left upper extremity, to include 
as secondary to the Veteran's service-connected right upper 
extremity weakness, status post left ischemic infarction.

The Board notes, however, that even though the Veteran is not 
seeking service connection on a direct basis, all theories of 
entitlement--direct and secondary--must be considered.  See Hodge 
v. West, 155 F.3d 1356, 1362-1363 (Fed. Cir. 1998) (noting that 
Congress expects the VA "to fully and sympathetically develop 
the veteran's claim to its optimum before deciding it on the 
merits").       

Here, service connection for a disorder of the left upper 
extremity on a direct basis is not warranted.

Service treatment records are silent for any complaints of, 
treatments for, and diagnosis of disorder of left upper 
extremity.  On September 1978 and April 1981 reports of medical 
examination, the Veteran's upper extremities were clinically 
evaluated as normal.  On September 1978, July 1980 and April 1981 
reports of medical examination, there were no indications of 
disorder of left upper extremity.  Additionally, on September 
1978 and April 1981 reports of medical history, the Veteran did 
not indicate any disorder of left upper extremity.

While not determinative by itself, it is also significant that 
the Veteran was first seen for left upper extremity in July 1998, 
which is 16 years after service.  This lengthy period without 
complaint or treatment after service also suggests that there has 
not been a continuity of symptomatology.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).

The Board notes that in disability compensation (service 
connection) claims, VA must provide a medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease occurred 
in service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
veteran's service or with another service-connected disability, 
but (4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The Board acknowledges that while the 
Veteran was afforded a VA examination to determine whether a 
disorder of the left upper extremity is secondary to his service-
connected disability of right upper extremity weakness, status 
post left ischemic infarction, the Veteran was not afforded a VA 
examination to determine direct service connection.  However, the 
standards of McLendon are not met in this case as the evidence of 
records fails to indicate that left upper extremity, first 
reported many years post service, had its onset in service or is 
otherwise related thereto.  Additional development is thus not 
necessary here.  

Service connection on a secondary basis is not warranted either.

Various 2002 to 2004 treatment records from Thomas M. Ward, M.D. 
noted that the Veteran received Botulinum Toxin injections.  In a 
January 2004 letter, Dr. Ward stated that the progress of 
involvement of the left arm in relation to history of the 
Veteran's cerebral vascular accident is not unexpected and is 
causally related to the working status and additional reliance on 
the left upper extremity following the neurological limitation of 
the right upper extremity as it was affected by the 
cerebralvascular accident (CVA).  A February 2004 treatment 
record shows that 
Dr. Ward diagnosed symptomatic tensional dystronia with cervical 
and thoracic fragments, previous CVA in 1988, in the management 
of mechanical complications and postural maladaptions related to 
March 2002 work-related injuries to the left upper shoulder 
girdle and thoracic-lumbar juncture.

The Veteran was afforded a VA examination in January 2009.  It 
was noted that the Veteran had a left cerebral infarction in 
December 1989 and experienced slight loss of dexterity of the 
right capsule and some numbness in the right hand since that 
time.  It was additionally noted that the Veteran had been 
receiving Botox injections in his neck and shoulder areas every 
three months since 2004 with his main symptoms being cramping and 
numbness in his hands.  It was further noted that the Veteran had 
three electromyograph emergency (EMGs) and nerve conduction 
studies to the upper extremities, all of which have been normal.  

Upon physical examination, the VA examiner noted that the 
dexterity in the Veteran's hands seems about the same with rapid 
alternative movements of his hands.  The VA examiner stated that 
he could not really tell much difference in his right hand and 
his left hand.  He noted that the strength and muscle tone in all 
of the Veteran's muscle groups in his upper extremities were 
normal and that he did not see evidence of dystonia or any other 
involuntary movements of the upper extremities.  On sensory 
examination to touch, there was no sensory loss in the hands.  
Proprioception was in tact in both upper extremities and deep 
tendon reflexes were 2+ and symmetrical bilaterally.

After reviewing the Veteran's entire claims file, and 
interviewing and examining the Veteran, the VA examiner stated 
that he did not find any evidence of dystonia or any other 
involuntary movement of the Veteran's hands on examination.  The 
VA examiner additionally stated that the Veteran did complain of 
some cramping in both hands, but did not find any evidence of 
dystonia or other neurological abnormality.  The VA examiner 
continued that he did not find any evidence of left upper 
extremity abnormity that would be due to his right upper 
extremity abnormality from his previous left internal capsular 
ischemic infarct.  

The Board remanded the claim in May 2009 for additional 
development.  The Board notes that the requirement that a 
claimant have a current disability, before service connection may 
be awarded for that disability, is satisfied when a claimant has 
a disability at the time a claim for VA disability is filed or 
during the pendency of that claim.  McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).  Consequently, the Board found that the 
January 2009 VA examination was inadequate given that an opinion 
was proffered based on the finding of no current disability at 
the time of the VA examination even though 2002 to 2008 private 
treatment records showed that the Veteran was treated for a 
disorder of the left upper extremity. 

In a July 2009 addendum, the VA examiner stated that after 
reviewing the Veteran's claims file, he did not find any evidence 
of an upper extremity abnormality that would be due to his right 
upper extremity abnormality from his previous internal capsular 
ischemic infarction.  He acknowledged Dr. Ward's treatments and 
opinion, and expressed his complete disagreement.  The VA 
examiner opined that the Veteran's right upper extremity 
hemiparesis is related to the left capsule stroke that the 
Veteran had previously.  He further opined that the upper 
extremity paresis is not related to any dystonia of the left 
upper extremity and likely, he did not find any dystonia of the 
left upper extremity.

Overall, the Board affords considerably more weight to the 
January 2009 and July 2009 VA medical opinions than to the 
statements contained in Dr. Ward's January 2004 opinion.  Among 
the factors for assessing the probative value of a medical 
opinion are the examiner's access to the claims file, and the 
thoroughness and detail of the opinion.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000).  Here, the VA examiner addressed Dr. 
Ward's opinion and reviewed all of his treatment records, and the 
VA examiner had two opportunities to consider all of the 
pertinent and available medical facts.  For the reasons set forth 
above, the Board finds that the opinions rendered in the January 
2009 and July 2009 VA examination reports are clearly more 
probative than the statements contained in Dr. Ward's opinion.

The Board acknowledges the Veteran's assertions that he has 
disorder of the left upper extremity caused by his service-
connected right upper extremity weakness, status post left 
ischemic infarction.  While the Veteran is competent to report 
symptoms of left upper extremity, he is not competent to diagnose 
and render a medical opinion regarding etiology.  See Barr, 21 
Vet. App. 303. 

After thorough review of the evidence currently of record, the 
Board is led to the conclusion that there is not such a state of 
equipoise of the positive evidence with the negative evidence to 
permit a favorable determination in this case.  38 U.S.C.A. § 
5107(b).  The weight of the evidence is against the Veteran's 
claim.

II.  Sleep Disorder 

Another issue before the Board is entitlement to service 
connection for a sleep disorder.  The Board finds that the weight 
of the evidence demonstrates that the Veteran did not experience 
continuous symptoms of sleep disability after service 
separation.  Further, the Board concludes that his assertion of 
continued symptomatology since active service, while competent, 
is not credible.   

An August 1979 service treatment record shows that the Veteran 
complained of having insomnia for a week.  A September 1978 
report of medical examinations shows: "Frequent trouble getting 
to sleep.  No treatment." A July 1980 report of medical 
examination shows no indications of sleep disorder.  However, an 
April 1981 report of medical history shows that the Veteran 
reported frequent trouble sleeping for the last two years due to 
unknown cause.  He was treated with sleeping pills and no further 
treatment was sought.  On September 1978 and April 1981 reports 
of medical history, the Veteran marked the appropriate box to 
indicate that he had a past/current medical history of frequent 
trouble sleeping.  The April 1981 report of medical history also 
revealed that the Veteran had frequent trouble sleeping for the 
last two years due to unknown cause, and that when he was treated 
with sleeping pills, no further treatment was sought.  

A June 1998 treatment record reflects that the Veteran reported 
having sleep problems about nine years prior, which would date 
the onset to 1989.  The post-service treatment evidence does not 
reflect complaints or treatment related to sleep problems for 7 
years following active service.  The Board emphasizes the multi-
year gap between discharge from active duty service (1982) and 
initial reported symptoms related to sleep disability in 1989.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for condition 
can be considered as a factor in resolving claim); see also Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's 
denial of service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability). 

The Veteran was afforded a VA examination in February 2009.  
After reviewing the claims file and after interviewing and 
examining the Veteran, the VA examiner diagnosed primary 
insomnia.  He noted that from the information provided at the VA 
examination, he could not solve the issues of cause and effect 
without resort to mere speculation that the Veteran's insomnia is 
related to his experiences in the military.  The Board notes that 
since the VA examiner did not discuss why an opinion is not 
possible, the Board remanded the claim in May 2009 for additional 
development.

After reviewing the Veteran's claims file, the VA examiner 
provided an explanation for his February 2009 opinion.  He 
reported in a June 2009 addendum that while a service treatment 
record notes an appointment for treatment of insomnia in 1979, 
there is no etiological evidence of the insomnia or as to its 
periodicity.  He noted that the Veteran's diagnosis of depression 
while in the military could have included insomnia as one for his 
symptoms, but no such recording was found in the Veteran's 
military records.  The VA examiner further noted that the 
Veteran's excessive use of alcohol and subsequent treatment could 
also be related to the Veteran's insomnia complaints.  The VA 
examiner stated that the Veteran was treated in service, but as 
to whether subsequent treatment for insomnia was related to his 
military experience would be resorting to mere speculation.  In 
support of this opinion, the VA examiner noted that when Dr. 
Provo had seen the Veteran between 1998 and 2004, the insomnia 
was attributed to shift work.  

The VA examiner then concluded that he would still have to resort 
to mere speculation as to whether or not Veteran's continued 
complaint of insomnia was related to his military service even 
though there is evidence that he was treated in service.  
Although the VA examiner again concluded that an etiology opinion 
would be speculative, the VA examiner this time explained the 
basis for such an opinion.  See Jones v. Shinseki, 23 Vet. App. 
382, 390 (2010).  After reviewing the February 2009 VA medical 
opinion, it appears to the Board that the actual cause cannot be 
selected from multiple potential causes.  Id.  Thus, the Board 
finds the speculative opinion adequate.  
  
The Board acknowledges the Veteran's assertion that his sleep 
disability is related to service.  While the Veteran is competent 
to report that he has trouble sleeping, he is not competent to 
determine the etiology of his disability.  Here, a medical 
examiner with full knowledge of sleep disturbance treated in 
service and the Veteran's self-reported history of sleep 
disability was of the opinion that the Veteran's current sleep 
disability is not causally related to service.  The Board finds 
the medical opinion to be entitled more weight than the Veteran's 
statements made many years after the fact during the course of 
seeking monetary benefits.

The Board notes that the Veteran had submitted claims for other 
VA benefits based on other disabilities in October 1991, March 
1994, and December 1995.  It was not until January 2004 when the 
Veteran's claim for sleep disability was received.  This suggests 
that the Veteran did not believe he had sleep disability related 
to his service until many years after service as the Board 
believes it reasonable to assume that the Veteran would have 
included a sleep disability claim with his other earlier claims.  

It is also significant that various medical reports associated 
with earlier claims for benefit did not include any complaints of 
sleep disability.  In sum, there is no supporting evidence to 
suggest any continuity of sleep disability from service to show a 
nexus to service.  Such histories reported by the Veteran for 
treatment purposes are of more probative value than the more 
recent assertions and histories given for VA disability 
compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (lay statements found in medical records when medical 
treatment was being rendered may be afforded greater probative 
value; statements made to physicians for purposes of diagnosis 
and treatment are exceptionally trustworthy because the declarant 
has a strong motive to tell the truth in order to receive proper 
care).   

After thorough review of the evidence currently of record, the 
Board is led to the conclusion that there is not such a state of 
equipoise of the positive evidence with the negative evidence to 
permit a favorable determination in this case.  38 U.S.C.A. § 
5107(b).  The weight of the evidence is against the Veteran's 
claim.

   
Total Rating

Another issue before the Board is entitlement to a total rating 
for a period of convalescence for a service-connected disability 
or other condition subject to compensation.

A total disability rating (100 percent) will be assigned without 
regard to other provisions of the rating schedule when it is 
established that a service-connected disability has required 
hospital treatment in a Department of Veterans Affairs or an 
approved hospital for a period in excess of 21 days or hospital 
observation at Department of Veterans Affairs expense for a 
service-connected disability for a period in excess of 21 days.  
38 C.F.R. § 4.29.

A total disability rating (100 percent) will be assigned without 
regard to other provisions of the rating schedule when it is 
established by report at hospital discharge (regular discharge or 
release to no-bed care) or outpatient release that entitlement is 
warranted for (1) surgery necessitating at least one month of 
convalescence (Effective as to outpatient surgery March 1, 
1989.), 
(2) surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a wheelchair 
or crutches (regular weight-bearing prohibited).  (Effective as 
to outpatient surgery March 1, 1989.), and (3) immobilization by 
cast, without surgery, of one major joint or more (Effective as 
to outpatient treatment March 10, 1976.), effective the date of 
hospital admission or outpatient treatment continuing for a 
period of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release.  The 
termination of these total ratings will not to subject to 
38 C.F.R. § 3.105(e).  Such total rating will be followed by 
appropriate schedular evaluations.  When the evidence is 
inadequate to assign the schedular evaluation, a physical 
examination will be scheduled and considered prior to the end of 
a total rating.  38 C.F.R. § 4.30.

The Board notes that service connection is in effect for status 
post left ischemic infarction right upper extremity weakness, for 
hypertension and for erectile dysfunction.  Based on the evidence 
and arguments submitted by the Veteran, the Veteran is claiming 
entitlement to a total rating for a period of convalescence for 
treatment of his upper extremities.
 
In support of his claim, the Veteran submitted various treatment 
records from 
Dr. Ward showing that the Veteran was treated with injections.  
The Board notes that it is unclear to the Board whether both 
extremities were treated at every visit.  Nevertheless, a total 
disability rating is not warranted.  As discussed above, left 
upper extremity is not service-connected.  As for treatment for 
his service-connected right upper extremity, the Board notes that 
the evidence does not show that his right upper extremity has 
required hospital treatment in VA or an approved hospital for a 
period in excess of 21 days.  See 38 C.F.R. § 4.29.  The evidence 
also does not show that his service-connected right upper 
extremity required hospital observance at the VA's expense.  See 
Id.  Further, there is no evidence of any surgery or 
immobilization by cast to allow for a total disability rating.  
See 38 C.F.R. § 4.30.  Here, the Veteran had been treated only 
with injections for both extremities.     

In sum, the Board must find that entitlement to a total rating 
for a period of convalescence for a service-connected disability 
or other condition subject to compensation is not warranted.  The 
preponderance of the evidence is against the Veteran's claim.  As 
the preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 
5107(b).


ORDER

Entitlement to service connection for a disorder of the left 
upper extremity, to include as secondary to the Veteran's service 
connected right upper extremity weakness, status post left 
ischemic infarction is denied.  

Entitlement to service connection for a sleep disorder is denied.

Entitlement to a total rating for a period of convalescence for a 
service-connected disability or other condition is denied.  




______________________________________________
ROBERT O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


